11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Daniel Charles Jackson,                      * From the 32nd District Court
                                               of Nolan County,
                                               Trial Court No. 12369.

Vs. No. 11-18-00308-CR                       * November 19, 2020

The State of Texas,                          * Memorandum Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we affirm the judgment of the trial court as it relates to Daniel Charles Jackson’s
conviction, but we reverse the judgment insofar as it relates to punishment. We
remand this cause to the trial court for a new punishment hearing.